 1

 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 3
                                                                 Jan 07, 2020
 4
                                                                     SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ESTATE OF MARC A. MORENO,
      by and through its personal                NO: 4:18-CV-5171-RMP
 8    representative Miguel Angel Moreno;
      MIGUEL ANGEL MORENO;
 9    individually; and ALICIA MAGANA
      MENDEZ, individually,                      ORDER GRANTING DEFENDANTS’
10                                               UNOPPOSED MOTION FOR
                               Plaintiffs,       PROTECTIVE ORDER REGARDING
11                                               CONTINUOUS QUALITY
            v.                                   IMPROVEMENT DOCUMENTS
12
      CORRECTIONAL HEALTHCARE
13    COMPANIES, INC.; CORRECT
      CARE SOLUTIONS, LLC; and
14    ASHLEY CASTANEDA,
      individually,
15                       Defendants.

16

17         BEFORE THE COURT is Defendants’ unopposed Motion for Protective

18   Order Regarding Continuous Quality Improvement Documents, ECF No. 70.

19   Plaintiffs do not oppose the motion or the proposed protective order. Having

20   reviewed the proposed order and the record, the Court finds good cause to grant the

21   unopposed motion and enter the proposed protective order. See Fed. R. Civ. P.


     ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER ~ 1
 1   26(c)(1)(G). Accordingly, IT IS HEREBY ORDERED that Defendants’ motion at

 2   ECF No. 70 is GRANTED. The protective order is set forth below.

 3   PROTECTIVE ORDER REGARDING CQI DOCUMENTS

 4         This Protective Order is issued regarding the production and use of records

 5   which are to be produced by defendants Correctional Healthcare Companies, Inc.,

 6   Correct Care Solutions, LLC, (currently known as “Wellpath LLC”) relating to its

 7   Continuous Quality Improvement (“CQI”) documents created or dated prior to May

 8   26, 2016, the effective date of its Professional Services Organization contract. The

 9   following terms will regulate the handling and use of the CQI documents produced

10   by Correctional Healthcare Companies, Inc., and Correct Care Solutions, LLC

11   (hereinafter “CCS”), once received by the Parties and their counsel.

12         1.    Purposes and Limitations. Plaintiffs’ Request for Production No. 29

13   requests of Defendants CCS documentation relating to quality of medical care

14   provided to Benton County Jail patients. Defendants’ CQI documents are responsive

15   to this request. Accordingly, the Court issues this Protective Order. This Order is

16   designed to afford protection from public disclosure of Defendants’ CQI

17   documentation created prior to May 26, 2016.

18         2.    Access to and Use of CQI Documents

19               2.1    Basic Principles.   The parties may use the referenced CQI

20   documents produced by CCS in connection with this case only for prosecuting,

21   defending, or attempting to settle this litigation. The CQI documents may be


     ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER ~ 2
 1   disclosed only to the categories of person and under the conditions described in this

 2   agreement.

 3                 2.2   Disclosure of CQI Documents. Unless otherwise ordered by the

 4   Court, the parties may disclose the information contained in the CQI documents only

 5   to:

 6                 (A) The party’s counsel of record in this action, as well as employees

 7   of counsel to whom it is reasonably necessary to disclose the information for this

 8   litigation;

 9                 (B) Expert witnesses to whom disclosure is reasonably necessary for

10   this litigation;

11          3.     Designating Protected Material.     Each page of the material to be

12   produced by CCS will be labeled “CONFIDENTIAL” and will be handled in a

13   manner consistent with the terms of this Order.

14          4.     Unauthorized Disclosure of CQI Documents. If a party learns that, by

15   inadvertence or otherwise, it has disclosed the CQI documents to any person or in

16   any circumstance not authorized under this agreement, the disclosing party must

17   immediately (A) notify in writing the opposing party of the unauthorized disclosures,

18   (B) use its best efforts to retrieve all unauthorized copies of the protected material,

19   (C) inform the person or persons to whom unauthorized disclosures were made of

20   all the terms of this agreement.

21


     ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER ~ 3
 1         5      If CCS believes the documents covered by this order should not be filed

 2   with the Court except under seal, then it may file a motion for an order authorizing

 3   and requiring that such documents be filed under seal if a party deems it necessary

 4   to file them as part of this litigation. Such a motion must be filed within 60 day after

 5   the entry of this order. No party may file with the Court a document covered by this

 6   order prior to the Court ruling on such a motion, or if no such motion is filed, then

 7   prior to 60 days after the entry of this order.

 8         6.     Non-Termination. The confidentiality obligations imposed by this

 9   agreement shall remain in effect until a Court orders otherwise.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order and provide copies to counsel.

12         DATED January 7, 2020.

13
                                                  s/ Rosanna Malouf Peterson
14                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
15

16

17

18

19

20

21


     ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER ~ 4
